ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
This action was brought in the Columbus Court to recover a real estate commission. It is contended that the verdict for the plaintiff is contrary to the evidence. Krauss conveyed one-half of his property to one Corkwell. This property was sold through an option contract secured by one Sargent who was paid $800. The evidence disclosed that Fox and Brown were instrumental in securing the option contract. The court held:
1. “The evidence offered by the plaintiffs below was evidently accepted by the jury, and such evidence, we think, made out a case for the plaintiffs below. There was an effort made to connect the plaintiffs below with Sargent, and to charge the plaintiffs below- with the commission paid to Sargent for obtaining the loan and for other services. This question was submitted to the jury and the verdict is evidently based upon the testimony offered by the plaintiffs below. There was some conflict, but we think the verdict is not contrary to the clear and manifest evidence.”